


Exhibit 10.21

 

NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT

 

This NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT (the “Agreement”), dated as of
October 28, 2004, is between SILICON VALLEY BANK (“Buyer”) having a place of
business at 3003 Tasman Drive, Santa Clara, California 95054 and FINISAR
CORPORATION (“Seller”), a Delaware corporation, with its chief executive office
at 1308 Moffett Park Drive, Sunnyvale, California.

 

1              DEFINITIONS.

 

When used herein, the following terms have the following meanings.

 

1.1          “Account Debtor” has the meaning set forth in the California
Uniform Commercial Code and shall include any person liable on any Purchased
Receivable, including without limitation, any guarantor of the Purchased
Receivable and any issuer of a letter of credit or banker’s acceptance.

 

1.2          “Adjustments” means all discounts, allowances, returns, disputes,
counterclaims, offsets, defenses, rights of recoupment, rights of return,
warranty claims, or short payments, asserted by or on behalf of any Account
Debtor with respect to any Purchased Receivable.

 

1.3          “Administrative Fee” means for any Purchase the percentage of the
Total Purchased Receivables Amount set forth in the Schedule for such Purchase.

 

1.4          “Business Day” means any day other than a Saturday, Sunday, or
other day on which banks in California are required or authorized by law to
close.

 

1.5          “Discount Rate” means for any Purchase the “Discount Rate” set
forth in the Schedule for such Purchase.

 

1.6          “Due Date” means for any Purchase the “Due Date” set forth in the
Schedule for such Purchase.

 

1.7          “Event of Default” has the meaning set forth in Section 10 hereof.

 

1.8          “Insolvency Event” means, with respect to any Account Debtor,
(a) the commencement, by the filing of a petition for relief, of a case, action
or proceeding with respect to such Account Debtor before any court or other
governmental authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors,
(b) such Account Debtor is generally not paying its debts when due, or (c) the
making or commencement of any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other similar arrangement in
respect of the creditors generally or any substantial portion of the creditors
of such Account Debtor.

 

1.9          “Interest Reserve” means for any Purchase, an upfront reserve
collected by Buyer from Seller, equal to the aggregate amount of the Discount
Rate as accrued during the Interest Reserve Period.

 

1.10        “Interest Reserve Period” means a 90 day period after the Due Date.

 

1.11        “Invoice Amount” means for any Purchase, the “Invoice Amount” set
forth in the Schedule for such Purchase.

 

1.12        “Open Amount” means the portion of any Purchased Receivable which
has been pre-paid to the Seller.

 

1.13        “Payment in Full” means for any Purchase that Buyer has received
payments on account of the Purchased Receivables under such Purchase equal to
the Total Purchased Receivables Amount for such Purchase.

 

--------------------------------------------------------------------------------


 

1.14        “Prime Rate” means per the annum rate of interest from time to time
announced and made effective by Buyer as its Prime Rate (which rate may or may
not be the lowest rate available from Buyer at any given time).

 

1.15        “Purchase” means the purchase by Buyer from Seller of one or more
Purchased Receivables on a Purchase Date as listed in the Schedule applicable to
such Purchase.

 

1.16        “Purchase Date” means for any Purchase the date set forth as the
“Purchase Date” in the Schedule for such Purchase.

 

1.17        “Purchase Price” means for any Purchase the “Purchase Price” set
forth on the Schedule for such Purchase.

 

1.18        “Purchased Receivables” means for any Purchase all those Receivables
arising out of the invoices and other agreements identified on the Schedule for
such Purchase.

 

1.19        “Purchased Receivable Amount” means for any Purchased Receivable,
the “Invoice Amount” set forth with respect to such Purchased Receivable on the
applicable Schedule minus the Open Amount.

 

1.20        “Receivables” means accounts, receivables, chattel paper,
instruments, contract rights, documents, general intangibles, letters of credit,
drafts, bankers acceptances, and other rights to payment, and all proceeds
thereof.

 

1.21        “Related Property” has the meaning as set forth in Section 9 hereof.

 

1.22        “Repurchase Amount” has the meaning set forth in Section 4.2 hereof.

 

1.23        “Schedule” means for each Purchase a schedule executed by the
parties in the form of Exhibit A hereto identifying the Purchased Receivables
subject to such Purchase and setting forth financial and other details relating
to such Purchase, all as contemplated by Exhibit A.

 

1.24        “Settlement Date” has the meaning set forth in Section 3.2 hereof.

 

1.25        “Total Purchased Receivables Amount” means for any Purchase the
total of the Purchased Receivable Amounts for all Purchased Receivables subject
to such Purchase as set forth on the applicable Schedule.

 

1.26        “UCC” means the Uniform Commercial Code of California as amended
from time to time.

 

2              PURCHASE AND SALE OF RECEIVABLES.

 

2.1          Sale and Purchase.  Subject to the terms and conditions of this
Agreement, with respect to each Purchase, effective on each applicable Purchase
Date, Seller agrees to sell to Buyer and Buyer agrees to buy from Seller all
right, title, and interest (but none of the obligations with respect to) of the
Seller to the payment of all sums owing or to be owing from the Account Debtors
under each Purchased Receivable to the extent of the Purchased Receivable Amount
for such Purchased Receivable.

 

Each purchase and sale hereunder shall be in the sole discretion of Buyer and
Seller.  In any event, Buyer will not (i) purchase any Receivables in excess of
an aggregate outstanding amount exceeding Twenty Million Dollars
($20,000,000.00), or (ii) purchase any Receivables under this Agreement after
October       , 2005.  The purchase of each Purchased Receivable may be
evidenced by an assignment or bill of sale in a form acceptable to Buyer.

 

2

--------------------------------------------------------------------------------


 

2.2          Purchase Price and Related Matters.  With respect to each Purchase:

 

(a)           Payment of Purchase Price.  On the Purchase Date, Purchase Price,
less the Administrative Fee and reasonable legal fees owing hereunder, shall be
paid by Buyer to Seller.

 

(b)           Payment of the Interest Reserve.  On the Purchase Date, Seller
shall pay to Buyer the Interest Reserve.  If Payment in Full is made on or
before the Due Date, Buyer will refund to Seller the Interest Reserve.  If
Payment in Full is made after the Due Date but prior to the end of the Interest
Reserve Period then Buyer will rebate the additional interest expense on a per
diem basis to Seller.  If Payment in Full does not occur prior to the end of the
Interest Reserve Period, Buyer shall retain the Interest Reserve as an
additional fee hereunder.

 

2.3          Facility Fee.  A fully earned, non-refundable facility fee of
Fifteen Thousand Dollars ($15,000.00) is due to Buyer from Seller upon execution
of this Agreement.

 

2.4          Nature of Transaction.  It is the intent of the parties hereto that
each purchase and sale of Receivables hereunder is and shall be a true sale of
such Receivables for all purposes and not a loan arrangement.  Each such sale
shall be, subject to the terms hereof, absolute and irrevocable, providing Buyer
with the full risks and benefits of ownership of the Purchased Receivables (such
that the Purchased Receivables would not be property of the Seller’s estate in
the event of the Seller’s bankruptcy).  The parties agree that appropriate UCC
financing statements have been or shall promptly be filed to reflect that Seller
is the seller and Buyer is the purchaser of Receivables hereunder.

 

3              COLLECTIONS, CHARGES AND REMITTANCES.

 

3.1          Application of Payments.  All payments in respect of any Purchased
Receivable, whether received from an Account Debtor or any other source and
whether received by Seller or Buyer, shall be the property of Buyer and Seller
shall have no ownership interest therein.

 

3.2          Collection by Seller.  In order to facilitate the collection of the
Purchased Receivables in the ordinary course of business, Seller agrees to act
as Buyer’s agent for collection of the Purchased Receivables.  Accordingly,
Buyer hereby appoints the Seller its attorney-in-fact to ask for, demand, take,
collect, sue for and receive all payments made in respect of the Purchased
Receivables and to enforce all rights and remedies thereunder and designates
Seller as Buyer’s assignee for collection; provided that such appointment of
Seller as such attorney-in-fact or assignee for collection may be revoked by
Buyer at any time.  Seller, as such attorney-in-fact, shall use due diligence
and commercially reasonable lawful efforts in accordance with its usual policies
and practices to collect all amounts owed by the Account Debtors on each
Purchased Receivable when the same become due.  In the enforcement or the
collection of Purchased Receivables, Seller shall commence any legal proceedings
only in its own name as an assignee for collection or on behalf of Buyer or,
with Buyer’s prior written consent, in Buyer’s name.  Seller shall have no
obligation to commence any such legal proceedings unless Buyer has agreed to
share the legal fees and other expenses to be incurred in such proceedings on a
basis which is acceptable to Seller.  In no event shall Seller take any action
which would make Buyer a party to any litigation or arbitration proceeding
without Buyer’s prior written consent.  Until Buyer has received Payment in Full
as to any Purchase, Seller shall (i) hold in trust for Buyer and turn over to
Buyer forthwith upon receipt all payments made to Seller by Account Debtors with
respect to the Purchased Receivables subject to such Purchase and (ii) turn over
to Buyer forthwith on receipt all instruments, chattel paper and other proceeds
of the Purchased Receivables; provided that unless an Event of Default has
occurred and is continuing, Seller shall remit amounts received by Seller and
due to Buyer on a weekly basis on Friday of each week (each a “Settlement
Date”), commencing on the first Friday after the Purchase Date.  On each
Settlement Date, Seller shall deliver to Buyer a report, in form and substance
acceptable to Buyer, of the account activity (including dates and amounts of
payments) and changes in account status for each Purchased Receivable.

 

3.3          No Obligation to Take Action.  Buyer shall have no obligation to
perform any of Seller’s obligations under any Purchased Receivables or to take
any action or commence any proceedings to realize upon any Purchased Receivables
(including without limitation any defaulted Purchased Receivables), or to
enforce any of its rights or remedies with respect thereto.

 

3

--------------------------------------------------------------------------------


 

4              NON-RECOURSE; REPURCHASE OBLIGATIONS.

 

4.1          Non-Recourse.  Except as otherwise set forth in this Agreement,
Buyer’s acquisition of Purchased Receivables from Seller hereunder shall be
without recourse against Seller.

 

4.2          Seller’s Agreement to Repurchase.  Seller agrees to pay to Buyer on
demand, the full face amount, or any unpaid portion, of any Purchased
Receivable: (A) with respect to such Purchase Receivable there has been any
breach of warranty or representation set forth in Section 6.1 hereof (except for
breaches of warranty or representations which are permitted to be, and have
been, cured pursuant to Section 7 and/or 10 hereof) or any breach of any
covenant contained in this Agreement with respect to such Purchased Receivable;
or (B) with respect to such Purchased Receivable the Account Debtor asserts any
discount, allowance, return, dispute, counterclaim, offset, defense, right of
recoupment, right of return, warranty claim, or short payment (except for such
matters as are permitted to be, and have been, cured pursuant to Section 7
and/or 10 hereof); together with, in the case of (A) or (B), all reasonable
attorneys’ and professional fees and expenses and all court costs incurred by
Buyer in collecting such Purchased Receivable and/or enforcing its rights under,
or collecting amounts owed by Seller in connection with this Agreement
(collectively, the “Repurchase Amount”).  Upon such payment, the respective
Purchased Receivables shall be deemed property of and owned solely by the Seller
(and shall not be deemed to be a Purchased Receivable hereunder).

 

4.3          Seller’s Payment of the Amounts Due Buyer.  All amounts due from
Seller to Buyer shall be paid by Seller to Buyer in immediately available funds
by federal wire pursuant to instructions provided from time to time by Buyer.

 

5              POWER OF ATTORNEY.

 

Seller does hereby irrevocably appoint Buyer and its successors and assigns as
Seller’s true and lawful attorney-in-fact, and hereby authorizes Buyer: (a) to
sell, assign, transfer, pledge, compromise, or discharge the whole or any part
of the Purchased Receivables; (b) to demand, collect, receive, sue, and give
releases to any Account Debtor for the monies due or which may become due upon
or with respect to the Purchased Receivables and to compromise, prosecute, or
defend any action, claim, case or proceeding relating to the Purchased
Receivables, including the filing of a claim or the voting of such claims in any
bankruptcy case, all in Buyer’s name or Seller’s name, as Buyer may choose;
(c) to prepare, file and sign Seller’s name on any notice, claim, assignment,
demand, draft, or notice of or satisfaction of lien or mechanics’ lien or
similar document with respect to Purchased Receivables; (d) to notify all
Account Debtors with respect to the Purchased Receivables to pay Buyer directly;
(e) to receive, open, and dispose of all mail addressed to Seller for the
purpose of collecting the Purchased Receivables; (f) to endorse Seller’s name on
any checks or other forms of payment on the Purchased Receivables; (g) to
execute on behalf of Seller any and all instruments, documents, financing
statements and the like to perfect Buyer’s interests in the Purchased
Receivables; and (h) to do all acts and things necessary or expedient, in
furtherance of any such purposes.

 

6              REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

6.1          Receivables’ Warranties, Representations and Covenants.  To induce
Buyer to purchase the Purchased Receivables and to render its services to
Seller, and with full knowledge that the truth and accuracy of the following are
being relied upon by the Buyer in determining whether to accept receivables as
Purchased Receivables, Seller represents, warrants, covenants and agrees, with
respect to each Purchased Receivable, that, as of the date of the applicable
Purchase pertaining to such Purchased Receivable:

 

(a)           Seller is the absolute owner of each of the Purchased Receivables
and has full legal right to sell, transfer and assign such receivables;

 

(b)           The correct amount of each Purchased Receivable is as set forth on
the applicable Schedule and is not in dispute;

 

(c)           The payment of each Purchased Receivable is not contingent upon
the fulfillment of any obligation or contract, and any and all obligations
required of the Seller have been fulfilled as of the applicable Purchase Date;

 

4

--------------------------------------------------------------------------------


 

(d)           Such Purchased Receivable is based on an actual sale and delivery
of goods and/or services actually rendered, is due no later than the applicable
Due Date and is owing to Seller, is not past due or in default, has not been
previously sold, assigned, transferred, or pledged, and is free of any and all
liens, security interests and encumbrances other than liens, security interests
or encumbrances in favor of Buyer or any other division or affiliate of Silicon
Valley Bank;

 

(e)           There are no defenses, offsets, or counterclaims against such
Purchased Receivable, and no agreement has been made under which the Account
Debtor may claim any deduction or discount, except as otherwise stated on the
applicable Schedule;

 

(f)            Seller and, to Seller’s knowledge, each Account Debtor set forth
on the applicable Schedule with respect to such Purchased Receivable, is not
insolvent as that term is defined in the United States Bankruptcy Code and the
California Uniform Commercial Code, and no such Account Debtor, to the knowledge
of Seller, has filed or had filed against it a voluntary or involuntary petition
for relief under the United States Bankruptcy Code; and

 

(g)           No Account Debtor set forth on the applicable Schedule with
respect to such Purchased Receivable has objected to the payment for, or the
quality or the quantity of the subject matter of, the Purchased Receivable, each
such Account Debtor is liable for the amount set forth on such Schedule.

 

6.2          Additional Warranties, Representations and Covenants.  In addition
to the foregoing warranties, representations and covenants, to induce Buyer to
buy the Purchased Receivables, Seller hereby represents, warrants, covenants and
agrees that:

 

(a)           Seller will not assign, transfer, sell, or grant, or permit any
lien or security interest in any interest the Seller may have in any Purchased
Receivables to or in favor of any other party, without Buyer’s prior written
consent.

 

(b)           The Seller’s name, form of organization, chief executive office,
and the place where the records concerning all Purchased Receivables are kept is
set forth at the beginning of this Agreement or, if located at any additional
location, as set forth on a schedule attached to this Agreement, and Seller will
give Buyer at least 10 days prior written notice if such name, organization,
chief executive office or records concerning Purchased Receivables is changed or
added and shall execute any documents necessary to perfect Buyer’s interest in
the Purchased Receivables.

 

(c)           Seller shall (i) pay all of its normal gross payroll for
employees, and all federal and state taxes, as and when due, including without
limitation all payroll and withholding taxes and state sales taxes; (ii) deliver
at any time and from time to time at Buyer’s reasonable request, evidence
satisfactory to Buyer that all such amounts have been paid to the proper taxing
authorities.

 

(d)           Seller has not filed a voluntary petition for relief under the
United States Bankruptcy Code or had filed against it an involuntary petition
for relief and is not contemplating or anticipating any such filing.

 

(e)           If Payment in Full of any Purchased Receivable has not occurred by
the applicable Due Date, then Seller shall within 10 days of such date provide a
written report to Buyer setting forth the reasons for such delay in payment.

 

(f)            So long as any Purchased Receivable is outstanding, Seller shall
deliver to Buyer:  i) weekly, each Friday, a settlement report as detailed in
Section 3.2 hereof and (ii) within five (5) days of filing, copies of all
statements, reports and notices made available to Seller’s security holders and
all reports on Form 10-K, 10-Q and 8-K filed with the Securities and Exchange
Commission.

 

5

--------------------------------------------------------------------------------


 

7              ADJUSTMENTS.

 

In the event any Adjustment or dispute is asserted by any Account Debtor, Seller
shall promptly advise Buyer and Seller shall, subject to the Buyer’s approval,
resolve such disputes and advise Buyer of any Adjustments and promptly remit to
Buyer the difference between the Invoice Amount on the Purchase Date and the
Invoice Amount after such Adjustment.  Unless Buyer has otherwise elected to
exercise its rights under Section 4.2 hereof, Buyer shall remain the absolute
owner of any Purchased Receivable which is subject to Adjustment, and, until the
amount of such adjustment (as set forth above) is paid by Seller to Buyer, any
rejected, returned, or recovered personal property, with the right to take
possession thereof at any time, and if such possession is not taken by Buyer,
Seller agrees to resell it for Buyer’s account at Seller’s expense with the
proceeds made payable to Buyer.  While Seller retains possession of said
returned goods and such goods are the property of Buyer, Seller shall segregate
said goods and mark them “property of Silicon Valley Bank.”

 

8              INDEMNIFICATION.

 

(a)            Seller hereby agrees that in the event any Account Debtor is
released from all or any part of its payment obligations with respect to any
Purchased Receivable by reason of: (1) any act or omission of Seller not
permitted by this Agreement and not consented to in writing by Buyer; or (2) the
operation of any of the provisions of the documentation pertaining to such
Purchased Receivables, which result in the termination of the Account Debtor’s
obligation to pay all of any part of the Purchased Receivables, then, upon the
happening of any such event, Seller shall thereafter pay to Buyer on the date
when the Account Debtor would otherwise have paid the Purchased Receivable to
Buyer an amount equal to the lesser of (a) the amount of the Purchased
Receivable not payable by the Account Debtor as a result of such event and
(b) the unpaid portion of the Purchased Receivable Amount for such Purchased
Receivable.

 

(b)            Seller hereby agrees to pay, and to indemnify and hold harmless
Buyer from and against, any taxes which may at any time be asserted in respect
of this transaction or the subject matter thereof (including, without
limitation, any sales, occupational, excise, gross receipts, general
corporation, personal property, privilege or license taxes, but not including
taxes imposed upon the Buyer with respect to its income arising out of this
transaction) and costs, expenses and reasonable counsel fees in defending
against the same, whether arising by reason of the acts to be performed by
Seller hereunder or imposed against Buyer, Seller, the property involved or
otherwise; provided that with respect to any of the foregoing for which Seller
shall be liable, Seller shall receive reasonably prompt notice from Buyer of
this assertion of any such taxes on Buyer of which Buyer has notice.

 

9              ADDITIONAL RIGHTS.

 

To secure the prompt payment and performance to Buyer of all of the Purchased
Receivables and the obligations of Seller hereunder, Seller hereby grants to
Buyer a continuing lien upon and security interest in all of Seller’s now
existing or hereafter arising rights and interest in the following, whether now
owned or existing or hereafter created, acquired, or arising, and wherever
located (the “Related Property”): (A) Seller’s rights to any returned or
rejected goods in respect of the Purchased Receivables, with respect to which
Buyer has all the rights of any unpaid seller, including the rights of replevin,
claim and delivery, reclamation, and stoppage in transit; (B) All books and
records pertaining to the Purchased Receivables or the foregoing goods; and
(C) All proceeds of the foregoing, whether due to voluntary or involuntary
disposition, including insurance proceeds.  Seller is not authorized to sell,
assign, transfer or otherwise convey any interest in any Related Property
without Buyer’s prior written consent.  Seller agrees to sign UCC financing
statements, in a form acceptable to Buyer, and any other instruments and
documents requested by Buyer to evidence, perfect, or protect the interests of
Buyer in the Purchased Receivables and the Related Property.  Seller agrees to
deliver to Buyer the originals of all instruments, chattel paper and documents
evidencing or related to Purchased Receivables and Related Property.

 

10           DEFAULT.

 

The occurrence of any one or more of the following shall constitute an Event of
Default hereunder:

 

(a)           Seller fails to pay any amount owed to Buyer as and when due;

 

6

--------------------------------------------------------------------------------


 

(b)           There shall be commenced by or against Seller any voluntary or
involuntary case under the United States Bankruptcy Code, or any assignment for
the benefit of creditors, or appointment of a receiver or custodian for any of
its assets;

 

(c)           Seller shall become insolvent in that its debts are greater than
the fair value of its assets, or Seller is generally not paying its debts as
they become due or is left with unreasonably small capital;

 

(d)           Any involuntary lien, garnishment, attachment or the like is
issued against or attaches to the Purchased Receivables or any Related Property;

 

(e)           Seller shall breach any covenant, agreement, warranty, or
representation set forth herein, and the same is not cured (whether pursuant to
the provisions of Section 6 hereof, if applicable, or otherwise) to Buyer’s
satisfaction within 10 days after Buyer has given Seller oral or written notice
thereof; provided, that if such breach is incapable of being cured it shall
constitute an immediate default hereunder;

 

(f)            Seller is not in compliance with, or otherwise is in default
under, any term of any document, instrument or agreement evidencing a debt,
obligation or liability of any kind or character of Seller, now or hereafter
existing, in favor of Buyer or any division or affiliate of Silicon Valley Bank,
regardless of whether such debt, obligation or liability is direct or indirect,
primary or secondary, joint, several or joint and several, or fixed or
contingent, together with any and all renewals and extensions of such debts,
obligations and liabilities, or any part thereof; or

 

(g)           An event of default shall occur under any guaranty executed by any
guarantor of the obligations of Seller to Buyer under this Agreement, or any
material provision of any such guaranty shall for any reason cease to be valid
or enforceable or any such guaranty shall be repudiated or terminated, including
by operation of law.

 

11           REMEDIES UPON DEFAULT.

 

Upon the occurrence of an Event of Default, Buyer has and may exercise all the
rights and remedies under this Agreement and under applicable law, including the
rights and remedies of a secured party under the California Uniform Commercial
Code, all the power of attorney rights described in Section 5 with respect to
all Purchased Receivables and Related Property, and the right to collect,
dispose of, sell, lease, use, and realize upon all Purchased Receivables and all
Related Property.

 

12           ACCRUAL OF INTEREST.

 

If any amount owed by Seller to Buyer hereunder is not paid when due, such
amount shall bear interest from such date until paid at a per annum rate equal
to the Prime Rate plus 5.0%.

 

13           FEES, COSTS AND EXPENSES.

 

The Seller will pay to Buyer immediately upon demand all reasonable fees, costs
and expenses (including reasonable fees of attorneys and professionals and their
costs and expenses) that Buyer incurs with any of the following: (a) preparing,
negotiating, and administering, and enforcing this Agreement or any other
agreement executed by Buyer and Seller in connection herewith, including any
amendments, waivers or consents in connection with any of the foregoing,
(b) enforcing Buyer’s rights under, or collecting amounts owed by Seller to
Buyer in connection with this Agreement, including, without limitation, to
enforce (i) Seller’s agreement to repurchase as set forth in Section 4.2,
(ii) Seller’s payment of any amounts owing by Seller pursuant to Section 7
hereof, or (iii) Seller’s payment of any amounts owing by Seller pursuant to
Section 8 hereof, (c) enforcing any other rights against Seller or any
guarantor, (d) protecting or enforcing its title to the Purchased Receivables or
its security interest in the Related Property, and (e) the representation of
Buyer in connection with any bankruptcy case or insolvency proceeding involving
Seller or any guarantor.  Seller shall indemnify and hold Buyer harmless from
and against any and all claims, actions, damages, costs, expenses, and
liabilities of any nature whatsoever arising in connection with any of the
foregoing, except to the extent arising as a result of Buyer’s own gross
negligence or willful misconduct.

 

7

--------------------------------------------------------------------------------


 

14           SEVERABILITY, WAIVER, AND CHOICE OF LAW.

 

In the event that any provision of this Agreement is deemed invalid by reason of
law, this Agreement will be construed as not containing such provision and the
remainder of the Agreement shall remain in full force and effect.  If Buyer
waives a default it may enforce a later default.  Any consent or waiver under,
or amendment of, this Agreement must be in writing.  Nothing contained herein,
or any action taken or not taken by Buyer at any time, shall be construed at any
time to be indicative of any obligation or willingness on the part of Buyer to
amend this Agreement or to grant to Seller any waivers or consents.  This
Agreement has been transmitted by Seller to Buyer at Buyer’s office in the State
of California and has been executed and accepted by Buyer in the State of
California.  This Agreement shall be governed by and interpreted in accordance
with the internal laws of the State of California.

 

15           NOTICES.

 

All notices shall be given to Buyer and Seller at the addresses or faxes set
forth on the first page of this Agreement and shall be deemed to have been
delivered and received: (a) if mailed, three calendar days after deposited in
the United States mail, first class, postage pre-paid, (b) one calendar day
after deposit with an overnight mail or messenger service; or (c) on the same
date of confirmed transmission if sent by hand delivery, telecopy, telefax or
telex.

 

16           JURY TRIAL.

 

SELLER AND BUYER EACH HEREBY (a) WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
ON ANY CLAIM OR ACTION ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, ANY
RELATED AGREEMENTS, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY;
(b) RECOGNIZE AND AGREE THAT THE FOREGOING WAIVER CONSTITUTES A MATERIAL
INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT; AND (c) REPRESENT AND WARRANT
THAT IT HAS REVIEWED THIS WAIVER, HAS DETERMINED FOR ITSELF THE NECESSITY TO
REVIEW THE SAME WITH ITS LEGAL COUNSEL, AND KNOWINGLY AND VOLUNTARILY WAIVES ALL
RIGHTS TO A JURY TRIAL.

 

17           TITLES AND SECTION HEADINGS.

 

The titles and section headings used herein are for convenience only and shall
not be used in interpreting this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement under seal as
of the date first written above.

 

SELLER:

 

FINISAR CORPORATION

 

 

 

 

By

  /s/ S. K. Workman

 

Title

  CFO

 

 

 

 

BUYER:

 

 

 

SILICON VALLEY BANK

 

 

 

By

  /s/ Amanda Peters

 

Title

  V.P.

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

SCHEDULE

 

10

--------------------------------------------------------------------------------


 

SCHEDULE DATED                                      

TO

NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT

 

DATED AS OF OCTOBER       , 2004

 

Seller:

 

Finisar Corporation

 

 

 

Buyer:

 

Silicon Valley Bank

 

 

 

Purchase Date:

 

 

 

 

 

 

Due Date:

 

           days from Purchase Date (not less than thirty (30) days)

 

 

 

Total Purchased Receivables:

 

$                  (List of Receivables total)

 

 

 

Discount Rate:

 

               % (Prime Rate + 0.50%)

 

 

 

Purchase Price:

 

$                        (is                             % of the Total
Purchased Receivables which is the

straight discount of the Total Purchased Receivables discounted from the Due
Date to the Purchase Date at the Discount Rate).

 

 

 

Administrative Fee:

 

             (0.25% multiplied by the Total Purchased Receivables.)

 

 

 

Interest Reserve:

 

$                  

 

Seller warrants and represents that (a) its warranties and representations in
the Agreement are true and correct as of the date of this Schedule and (b) no
Event of Default has occurred under the Agreement.

 

SELLER:  FINISAR CORPORATION

 

By:

 

 

Title:

 

 

 

 

 

BUYER: SILICON VALLEY BANK

 

 

 

By:

 

 

Title:

 

 

 

11

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT

 

This First Amendment to Non-Recourse Receivables Purchase Agreement (this “First
Amendment”) is entered into as of Oct. 20, 2005, by and between SILICON VALLEY
BANK, a California-chartered bank, with its principal place of business at 3003
Tasman Drive, Santa Clara, California 95054 (“Buyer”) and FINISAR CORPORATION, a
Delaware corporation with its chief executive office located at 1399 Moffett
Park Drive, Sunnyvale, California 94089 (“Seller”).

 

1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.  Among
other indebtedness and obligations which may be owing by Seller to Buyer, Seller
is indebted to Buyer pursuant to a receivables purchase arrangement dated as of
October 28, 2004, evidenced by, among other documents, a certain Non-Recourse
Receivables Purchase Agreement dated as of October 28, 2004, between Seller and
Buyer (as amended, the “Purchase Agreement”).  Capitalized terms used but not
otherwise defined herein shall have the same meaning as in the Purchase
Agreement.

 

2.             DESCRIPTION OF CHANGE IN TERMS.

 

A.            Modifications to Purchase Agreement.

 

1.             The Purchase Agreement shall be amended by deleting the following
text appearing in Section 2.1 thereof:

 

“Each purchase and sale hereunder shall be in the sole discretion of Buyer and
Seller.  In any event, Buyer will not (i) purchase any Receivables in excess of
an aggregate outstanding amount exceeding Twenty Million Dollars
($20,000,000.00), or (ii) purchase any Receivables under this Agreement after
October 27, 2005.”

 

and inserting in lieu thereof the following:

 

“Each purchase and sale hereunder shall be in the sole discretion of Buyer and
Seller.  In any event, Buyer will not (i) purchase any Receivables in excess of
an aggregate outstanding amount exceeding Twenty Million Dollars
($20,000,000.00), or (ii) purchase any Receivables under this Agreement after
October 26, 2006.”

 

3.             FEES.  Seller shall pay to Buyer a facility fee equal to
$15,000.00, which fee shall be due on the date hereof and shall be deemed fully
earned as of the date hereof.  Seller shall also reimburse Buyer for all legal
fees and expenses incurred in connection with this amendment to the Purchase
Agreement.

 

4.             RATIFICATION OF PERFECTION CERTIFICATES.  Seller hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
that certain Perfection Certificate dated as of October 28, 2004 and
acknowledges, confirms and agrees the disclosures and information provided to
Buyer in the Perfection Certificate have not changed, as of the date hereof.

 

5.             CONTINUING VALIDITY.  Except as expressly modified pursuant to
this First Amendment, the terms of the Purchase Agreement remain unchanged and
in full force and effect.  Buyer’s agreement to modifications to the Purchase
Agreement pursuant to this First Amendment in no way shall obligate Buyer to
make any future modifications to the Purchase Agreement.  It is the intention of
Buyer and Seller to retain as liable parties all makers of the Purchase
Agreement, unless the party is expressly released by Buyer in writing.  No maker
will be released by virtue of this First Amendment.

 

12

--------------------------------------------------------------------------------


 

6.             COUNTERSIGNATURE.  This First Amendment shall become effective
only when it shall have been executed by Seller and Buyer.

 

This First Amendment is executed as a sealed instrument under the laws of the
State of California as of the date first written above.

 

SELLER:

BUYER:

 

 

FINISAR CORPORATION

SILICON VALLEY BANK

 

 

By:

  /s/ S. K. Workman

 

By:

  /s/ Amanda Peters

 

 

 

 

 

Name:

  S. K. Workman

 

Name:

  Amanda Peters

 

 

 

 

 

Title:

  CFO

 

Title:

  Vice President

 

--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT

 

This Second Amendment to Non-Recourse Receivables Purchase Agreement (this
“First Amendment”) is entered into as of Oct. 26, 2006, and is effective as of
October 26, 2006, by and between SILICON VALLEY BANK, a California-chartered
bank, with its principal place of business at 3003 Tasman Drive, Santa Clara,
California 95054 (“Buyer”) and FINISAR CORPORATION, a Delaware corporation with
its chief executive office located at 1399 Moffett Park Drive, Sunnyvale,
California 94089 (“Seller”).

 

1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.  Among
other indebtedness and obligations which may be owing by Seller to Buyer, Seller
is indebted to Buyer pursuant to a receivables purchase arrangement dated as of
October 28, 2004, evidenced by, among other documents, a certain Non-Recourse
Receivables Purchase Agreement dated as of October 28, 2004, between Seller and
Buyer, as amended by a certain First Amendment to Non-Recourse Receivables
Purchase Agreement dated as of October 20, 2005, between Seller and Buyer (as
amended, the “Purchase Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the same meaning as in the Purchase Agreement.

 

2.             DESCRIPTION OF CHANGE IN TERMS.

 

A.            Modifications to Purchase Agreement.

 

1.                                   The Purchase Agreement shall be amended by
deleting the following text appearing in Section 2.1 thereof:

 

“Each purchase and sale hereunder shall be in the sole discretion of Buyer and
Seller.  In any event, Buyer will not (i) purchase any Receivables in excess of
an aggregate outstanding amount exceeding Twenty Million Dollars
($20,000,000.00), or (ii) purchase any Receivables under this Agreement after
October 26, 2006.”

 

and inserting in lieu thereof the following:

 

“Each purchase and sale hereunder shall be in the sole discretion of Buyer and
Seller.  In any event, Buyer will not (i) purchase any Receivables in excess of
an aggregate outstanding amount exceeding Twenty Million Dollars
($20,000,000.00), or (ii) purchase any Receivables under this Agreement after
December 25, 2006.”

 

3.             FEES.  Seller shall pay to Buyer a modification fee equal to
$2,500.00, which fee shall be due on the dale hereof and shall be deemed fully
earned as of the date hereof.  Seller shall also reimburse Buyer for all legal
fees and expenses incurred in connection with this amendment to the Purchase
Agreement.

 

4.             RATIFICATION OF PERFECTION CERTIFICATES.  Seller hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
that certain Perfection Certificate dated as of October 20, 2005, and
acknowledges, confirms and agrees the disclosures and information provided to
Buyer in the Perfection Certificate have not changed, as of the date hereof.

 

5.             NO DEFENSES OF SELLER.  Seller hereby acknowledges and agrees
that Seller has no offsets, defenses, claims, or counterclaims against Buyer,
and that if Seller now has, or ever did have, any offsets, defenses, claims, or
counterclaims against Buyer, whether known or unknown, at law or in equity, all
of them are hereby expressly WAIVED and Seller hereby RELEASES Buyer from any
liability thereunder.

 

6.             CONTINUING VALIDITY.  Except as expressly modified pursuant to
this First Amendment, the terms of the Purchase Agreement remain unchanged and
in full force and effect.  Buyer’s agreement to modifications to the Purchase
Agreement pursuant to this First Amendment in no way shall obligate Buyer to
make any future

 

--------------------------------------------------------------------------------


 

modifications to the Purchase Agreement.  It is the intention of Buyer and
Seller to retain as liable parties all makers of the Purchase Agreement, unless
the party is expressly released by Buyer in writing.  No maker will be released
by
virtue of this First Amendment.

 

7.             COUNTERSIGNATURE.  This Second Amendment shall become effective
only when it shall have been executed by Seller and Buyer.

 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

This Second Amendment is executed as a sealed instrument under the laws of the
State of California as of the date first written above.

 

BORROWER:

 

BANK:

 

 

 

 

FINISAR CORPORATION

 

SILICON VALLEY BANK

 

 

 

By:

/s/ S. K. Workman

 

By:

/s/ Nick Tsiagkas

 

 

 

Name:

S. K. Workman

 

Name:

Nick Tsiagkas

 

 

 

Title:

CFO

 

Title:

Relationship Manager

 

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT

 

This Third Amendment to Non-Recourse Receivables Purchase Agreement (this
“Amendment”) is entered into as of December 21, 2006, and is effective as of
December 25, 2006, by and between SILICON VALLEY BANK, a California-chartered
bank, with its principal place of business at 3003 Tasman Drive, Santa Clara,
California 95054 (“Buyer”) and FINISAR CORPORATION, a Delaware corporation with
its chief executive office located at 1399 Moffett Park Drive, Sunnyvale,
California 94089 (“Seller”).

 

1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.  Among
other indebtedness and obligations which may be owing by Seller to Buyer, Seller
is indebted to Buyer pursuant to a receivables purchase arrangement dated as of
October 28, 2004, evidenced by, among other documents, a certain Non-Recourse
Receivables Purchase Agreement dated as of October 28, 2004, between Seller and
Buyer, as amended by a certain First Amendment to Non-Recourse Receivables
Purchase Agreement dated as of October 20, 2005, between Seller and Buyer, and
as further amended by a certain Second Amendment to Non-Recourse Receivables
Purchase Agreement dated as of October 26, 2006, between Seller and Buyer (as
amended, the “Purchase Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the same meaning as in the Purchase Agreement.

 

2.             DESCRIPTION OF CHANGE IN TERMS.

 

A.            Modifications to Purchase Agreement.

 

1.                                       The Purchase Agreement shall be amended
by deleting the following text appearing in Section 2.1 thereof:

 

“Each purchase and sale hereunder shall be in the sole discretion of Buyer and
Seller.  In any event, Buyer will not (i) purchase any Receivables in excess of
an aggregate outstanding amount exceeding Twenty Million Dollars
($20,000,000.00), or (ii) purchase any Receivables under this Agreement after
December 25, 2006.”

 

and inserting in lieu thereof the following:

 

“Each purchase and sale hereunder shall be in the sole discretion of Buyer and
Seller.  In any event, Buyer will not (i) purchase any Receivables in excess of
an aggregate outstanding amount exceeding Twenty Million Dollars
($20,000,000.00), or (ii) purchase any Receivables under this Agreement after
October 26, 2007.”

 

2.                                       The Schedule appearing as Exhibit A to
the Loan Agreement is hereby replaced with the Schedule attached as Exhibit A
hereto.

 

3.             10-Q FILINGS.  Notwithstanding the terms of the Purchase
Agreement to the contrary, Seller must deliver to Buyer its 10-Q filings with
respect to its fiscal quarters ending October 31, 2006 and January 31, 2007 on
or before April 30, 2007.

 

4.             FEES.  Seller shall pay to Buyer a modification fee equal to
$12,500.00, which fee shall be due on the date hereof and shall be deemed fully
earned as of the date hereof.  Seller shall also reimburse Buyer for all legal
fees and expenses incurred in connection with this amendment to the Purchase
Agreement.

 

5.             RATIFICATION OF PERFECTION CERTIFICATE.  Seller hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
that certain Perfection Certificate dated as of October 20, 2005, and
acknowledges, confirms and agrees the disclosures and information provided to
Buyer in the Perfection Certificate have not changed, as of the date hereof.

 

--------------------------------------------------------------------------------


 

6.             NO DEFENSES OF SELLER.  Seller hereby acknowledges and agrees
that Seller has no offsets, defenses, claims, or counterclaims against Buyer,
and that if Seller now has, or ever did have, any offsets, defenses, claims, or
counterclaims against Buyer, whether known or unknown, at law or in equity, all
of them are hereby expressly WAIVED and Seller hereby RELEASES Buyer from any
liability thereunder.

 

7.             CONTINUING VALIDITY.  Except as expressly modified pursuant to
this Amendment, the terms of the Purchase Agreement remain unchanged and in full
force and effect.  Buyer’s agreement to modifications to the Purchase Agreement
pursuant to this Amendment in no way shall obligate Buyer to make any future
modifications to the Purchase Agreement.  It is the intention of Buyer and
Seller to retain as liable parties all makers of the Purchase Agreement, unless
the party is expressly released by Buyer in writing.  No maker will be released
by virtue of this Amendment.

 

8.             COUNTERSIGNATURE.  This Amendment shall become effective only
when it shall have been executed by Seller and Buyer.

 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

This Amendment is executed as a sealed instrument under the laws of the State of
California as of the date first written above.

 

SELLER:

 

BUYER:

 

 

 

FINISAR CORPORATION

 

SILICON VALLEY BANK

 

 

 

 

By:

/s/ J.E. Drury

 

By:

/s/ Nick Tsiagkas

 

 

 

Name:

John Drury

 

Name:

Nick Tsiagkas

 

 

 

 

 

Title:

Vice President and Corporate

 

Title:

Relationship Manager

 

Controller and Acting CFO

 

 

 

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT

 

This Fourth Amendment to Non-Recourse Receivables Purchase Agreement (this
“Amendment”) is entered into as of Nov. 1, 2007, and is effective as of
October 26, 2007, by and between SILICON VALLEY BANK, a California corporation,
with its principal place of business at 3003 Tasman Drive, Santa Clara,
California 95054 (“Buyer”) and FINISAR CORPORATION, a Delaware corporation with
its chief executive office located at 1399 Moffett Park Drive, Sunnyvale,
California 94089 (“Seller”).

 

1.            DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.  Among other
indebtedness and obligations which may be owing by Seller to Buyer, Seller is
indebted to Buyer pursuant to a receivables purchase arrangement dated as of
October 28, 2004, evidenced by, among other documents, a certain Non-Recourse
Receivables Purchase Agreement dated as of October 28, 2004, between Seller and
Buyer, as amended by a certain First Amendment to Non-Recourse Receivables
Purchase Agreement dated as of October 20, 2005, between Seller and Buyer, as
further amended by a certain Second Amendment to Non-Recourse Receivables
Purchase Agreement dated as of October 26, 2006, between Seller and Buyer, and
as further amended by a certain Third Amendment to Non-Recourse Receivables
Purchase Agreement dated as of December 21, 2006, between Seller and Buyer (as
amended, the “Purchase Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the same meaning as in the Purchase Agreement.

 

2.            DESCRIPTION OF CHANGE IN TERMS.

 

A.            Modifications to Purchase Agreement.

 

1.                                 The Purchase Agreement shall be amended by
deleting the following text appearing in Section 2.1 thereof:

 

“In any event, Buyer will not (i) purchase any Receivables in excess of an
aggregate outstanding amount exceeding Twenty Million Dollars ($20,000,000.00),
or (ii) purchase any Receivables under this Agreement after October 26, 2007.”

 

and inserting in lieu thereof the following:

 

“in any event, Buyer will not (i) purchase any Receivables in excess of an
aggregate outstanding amount exceeding Twenty Million Dollars ($20,000,000.00),
or (ii) purchase any Receivables under this Agreement after October 25, 2008.”

 

3.             10-Q FILINGS.  Notwithstanding the terms of the Purchase
Agreement to the contrary, Buyer and Seller hereby agree that Seller must
deliver to Buyer its 10-Q filings with respect to its fiscal quarters
ended/ending October 31, 2006, January 31, 2007, July 31, 2007, October 31, 2007
and January 31, 2008 on or before April 30, 2008.

 

4.             10-K FILINGS.  Notwithstanding the terms of the Purchase
Agreement to the contrary, Buyer and Seller hereby agree that Seller must
deliver to Buyer its 10-K filing with respect to its fiscal year ended April 30,
2007 on or before April 30, 2008.

 

5.             FEES.  Seller shall pay to Buyer a modification fee equal to
$15,000.00, which fee shall be due on the date hereof and shall be deemed fully
earned as of the date hereof.  Seller shall also reimburse Buyer for all legal
fees and expenses incurred in connection with this amendment to the Purchase
Agreement.

 

6.             RATIFICATION OF PERFECTION CERTIFICATE.  Seller hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
that certain Perfection Certificate dated as of October 20, 2005,

 

--------------------------------------------------------------------------------


 

and acknowledges, confirms and agrees the disclosures and information provided
to Buyer in the Perfection Certificate have not changed, as of the date hereof.

 

7.            NO DEFENSES OF SELLER.  Seller hereby acknowledges and agrees that
Seller has no offsets, defenses, claims, or counterclaims against Buyer, and
that if Seller now has, or ever did have, any offsets, defenses, claims, or
counterclaims against Buyer, whether known or unknown, at law or in equity, all
of them are hereby expressly WAIVED and Seller hereby RELEASES Buyer from any
liability thereunder.

 

8.            CONTINUING VALIDITY.  Except as expressly modified pursuant to
this Amendment, the terms of the Purchase Agreement remain unchanged and in full
force and effect.  Buyer’s agreement to modifications to the Purchase Agreement
pursuant to this Amendment in no way shall obligate Buyer to make any future
modifications to the Purchase Agreement.  It is the intention of Buyer and
Seller to retain as liable parties all makers of the Purchase Agreement, unless
the party is expressly released by Buyer in writing.  No maker will be released
by virtue of this Amendment.

 

9.            COUNTERSIGNATURE.  This Amendment shall became effective only when
it shall have been executed by Seller and Buyer.

 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

This Amendment is executed as a sealed instrument under the laws of the State of
California as of the date first written above.

 

SELLER:

 

BUYER:

 

 

 

 

FINISAR CORPORATION

 

SILICON VALLEY BANK

 

 

 

By:

/s/ S. K. Workman

 

By:

/s/ Nick Tsiagkas

 

 

 

 

 

Name:

S. K. Workman

 

Name:

Nick Tsiagkas

 

 

 

 

 

Title:

CFO

 

Title:

Relationship Manager

 

--------------------------------------------------------------------------------


 

FIFTH AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT

 

This Fifth Amendment to Non-Recourse Receivables Purchase Agreement (this
“Amendment”) is entered into as of March 14, 2008, by and between SILICON VALLEY
BANK, a California corporation, with its principal place of business at 3003
Tasman Drive, Santa Clara, California 95054 (“Buyer”) and FINISAR CORPORATION, a
Delaware corporation with its chief executive office located at 1399 Moffett
Park Drive, Sunnyvale, California 94089 (“Seller”).

 

1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.  Among
other indebtedness and obligations which may be owing by Seller to Buyer, Seller
is indebted to Buyer pursuant to a receivables purchase arrangement dated as of
October 28, 2004, evidenced by, among other documents, a certain Non-Recourse
Receivables Purchase Agreement dated as of October 28, 2004, between Seller and
Buyer, as amended by a certain First Amendment to Non-Recourse Receivables
Purchase Agreement dated as of October 20, 2005, between Seller and Buyer, as
further amended by a certain Second Amendment to Non-Recourse Receivables
Purchase Agreement dated as of October 26, 2006, between Seller and Buyer, as
further amended by a certain Third Amendment to Non-Recourse Receivables
Purchase Agreement dated as of December 21, 2006, between Seller and Buyer, and
as further amended by a certain Fourth Amendment to Non-Recourse Receivables
Purchase Agreement dated as of November 1, 2007, between Seller and Buyer (as
amended, the “Purchase Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the same meaning as in the Purchase Agreement.

 

2.             DESCRIPTION OF CHANGE IN TERMS.

 

A.            Modifications to Purchase Agreement.

 

1.                                     The Purchase Agreement shall be amended
by inserting the following new definition, appearing alphabetically in Section 1
thereto (and thereby amending the existing numbering in Section 1):

 

“              “Revolving Line Agreement” is  that certain Loan and Security
Agreement dated as of March 14, 2008 between Seller and Buyer, as may be amended
from time to time.”

 

2.                                     The Purchase Agreement shall be amended
by deleting the following text appearing in Section 2.1 thereof:

 

“In any event, Buyer will not (i) purchase any Receivables in excess of an
aggregate outstanding amount exceeding Twenty Million Dollars ($20,000,000.00),
or (ii) purchase any Receivables under this Agreement after October 25, 2008.”

 

and inserting in lieu thereof the following:

 

“In any event, Buyer will not (i) purchase any Receivables in excess of an
aggregate outstanding amount exceeding Ten Million Dollars ($10,000,000.00), or
(ii) purchase any Receivables under this Agreement after October 25, 2008.”

 

3.                                     The Purchase Agreement shall be amended
by deleting the following text appearing in Section 10 thereof:

 

“              (g)          An event of default shall occur under any guaranty
executed by any guarantor of the obligations of Seller to Buyer under this
Agreement, or any material provision of any such guaranty shall for any reason
cease to be valid or enforceable or any such guaranty shall be repudiated or
terminated, including by operation of law.”

 

--------------------------------------------------------------------------------


 

and inserting in lieu thereof the following:

 

“              (g)           An Event of Default (as defined in the Revolving
Line Agreement) under the Revolving Line Agreement; or

 

(h)           An event of default shall occur under any guaranty executed by any
guarantor of the obligations of Seller to Buyer under this Agreement, or any
material provision of any such guaranty shall for any reason cease to be valid
or enforceable or any such guaranty shall be repudiated or terminated, including
by operation of law.”

 

3.             FEES.  Seller shall reimburse Buyer for all legal fees and
expenses incurred in connection with this amendment to the Purchase Agreement.

 

4.             RATIFICATION OF PERFECTION CERTIFICATE.  Seller hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
that certain Perfection Certificate dated as of October 20, 2005, and
acknowledges, confirms and agrees the disclosures and information provided to
Buyer in the Perfection Certificate have not changed, as of the date hereof.

 

5.             NO DEFENSES OF SELLER.  Seller hereby acknowledges and agrees
that Seller has no offsets, defenses, claims, or counterclaims against Buyer,
and that if Seller now has, or ever did have, any offsets, defenses, claims, or
counterclaims against Buyer, whether known or unknown, at law or in equity, all
of them are hereby expressly WAIVED and Seller hereby RELEASES Buyer from any
liability thereunder.

 

6.             CONTINUING VALIDITY.  Except as expressly modified pursuant to
this Amendment, the terms of the Purchase Agreement remain unchanged and in full
force and effect.  Buyer’s agreement to modifications to the Purchase Agreement
pursuant to this Amendment in no way shall obligate Buyer to make any future
modifications to the Purchase Agreement.  It is the intention of Buyer and
Seller to retain as liable parties all makers of the Purchase Agreement, unless
the party is expressly released by Buyer in writing.  No maker will be released
by virtue of this Amendment.

 

7.             COUNTERSIGNATURE.  This Amendment shall become effective only
when it shall have been executed by Seller and Buyer.

 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

This Amendment is executed as a sealed instrument under the laws of the State of
California as of the date first written above.

 

SELLER:

 

BUYER:

 

 

 

FINISAR CORPORATION

 

SILICON VALLEY BANK

 

 

 

By:

/s/ S. K. Workman

 

By:

/s/ Nick Tsiagkas

 

 

 

 

 

Name:

S. K. Workman

 

Name:

Nick Tsiagkas

 

 

 

 

 

Title:

CFO

 

Title:

Relationship Manager

 

--------------------------------------------------------------------------------
